DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation of application US 16/507,925 (filed Jul. 10, 2019 – now US Patent No. 10,678,923). The prosecution history and references cited in the above application have been fully considered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/09/2020 and 5/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 10,678,923. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the conflicting patent contains every element of claims 1-20 of the instant application and thus anticipates the claims of the instant application. Therefore, claims 1-20 of the instant application are not patentably distinct from the earlier patent claims and is unpatentable over obvious-type double patenting. “A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
For example, see the following comparison table between two non-distinct method claims:
Instant application (16/895,393)
Conflicting patent (10,678,923)
1. A method comprising, at an advertising server that employs RTB (Real-Time Bidding): 
1. A method comprising: at an advertising server that employs RTB (Real-Time Bidding): 
from dependent claim 2): prior to (i): at the advertising server: adding the tracking code to advertisements served by the advertising server, wherein the tracking code is configured to cause web browsers displaying the served advertisements to transmit contents of the advertisements to a security server; and at the security server: receiving the contents of the advertisements from web browsers that displayed the served advertisements, scanning the contents of the advertisements to detect presence of malicious code, and storing results of the scanning in the database, wherein the database is maintained at the advertising server, at the security server, or at a different server.
adding tracking code to advertisements served by the advertising server, wherein the tracking code is configured to cause web browsers displaying the served advertisements to transmit contents of the advertisements to a security server; at the security server: receiving the contents of the advertisements from web browsers that displayed the served advertisements, scanning the contents of the advertisements to detect presence of malicious code, and storing results of the scanning in a database maintained at the advertising server, at the security server, or at a different server; at the advertising server:
(i) prior to serving a new advertisement that has won an RTB process, querying a database for scanning results associated with the new advertisement, to determine if the new advertisement: (a) has been scanned in the 


when the new advertisement has been determined to include malicious code, preventing a serving of the new advertisement,
(iii) when the new advertisement has been determined to be devoid of malicious code, allowing a serving the new advertisement;
when the new advertisement has been determined to be devoid of malicious code, allowing a serving the new advertisement,
and (iv) when the new advertisement has been determined to not having been scanned in the past, adding tracking code to the new advertisement and serving the new advertisement with the added tracking code, such that contents of the new advertisement are scanned.
when the new advertisement has been determined to not having been scanned in the past, adding the tracking code to the new advertisement and serving the new advertisement with the added tracking code, such that contents of the new advertisement are scanned by the security server.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 10 is directed to a “system” that only comprises an “advertising server”. A server can be virtualized or implemented as a program under broadest reasonable interpretation. Therefore, the claim can be interpreted as software per se. Software is not a category of patent eligible subject matter.
Dependent claims 11-18 are similarly rejected as claim 10. For example, claim 11 further recites a “security server” to the “system”. The same reasoning above for claim 10 is also applicable to the “security server”.

Notes on Prior Art
	No prior art rejection is currently asserted to the claims. The following are relevant prior arts to the claimed invention.
US 2017/0004543: Discloses using two sets of criteria to approve posting of an advertisement. The first set of criteria detects the use of offensive language and malicious URL(s) in the advertisement. The second set of criteria verifies the reputations of the user posting the advertisement and the advertiser. See [0049]-[0050].
US 2014/0344928: Discloses scanning downloaded code for malicious URLs using a URL filter database and assigns a malware probability based on a classified category of the URL. See [0039].
US 8,413,236: Discloses a clickjacking protector that reduces or prevents malicious misdirects. For example, a mitigation action is performed when a user selection is detected over an obscure element. See col. 4, lines 36-54.
US 2015/0180997: Discloses generating a signature for an object. The signature is used to determine if the object has a threat level from a local cache. If no threat level is found, the object is scanned and the local cache is updated with the object’s threat level. See [0062]-[0064] & [0068].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-11-2022